DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 29 July 2022, in response to the Office Action mailed 12 April 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US 2014/0222743), in view of Bruno (US 2016/0047772), and further in view of Muraoka (US 2013/0332401).

As per claim 1, Baughman teaches a question recommendation method, comprising: acquiring questions and question features corresponding to the questions [obtaining at least one seed question and answer pair from the set of seed question and answer pairs; extracting a set of features associated with the at least one seed question and answer pair using at least one common analysis system (CAS) in a set of CASs and a specific knowledge base (abstract, etc.)], comprising: acquiring the question features in a feature acquisition cycle, the question features including numerical features presented in the form of numbers [feature extraction is a step (or steps – i.e., a feature acquisition cycle) in the method (fig. 2, etc.) where one or more models may be applied to extracted features to determine numerical scores for the features (paras. 0029-30, fig. 5, etc.)]; processing the question features, the processed question features being numerical values in a preset numerical range [one or more models may be applied to extracted features to determine numerical scores for the features, where the scores may indicate the deviation of a data item from a mean, and may include a probability or number value associated with a term or feature that may appear in the question (where a probability and/or specified number values associated with terms/features are numerical values in a preset range) (paras. 0029-30, fig. 5, etc.)]; and determining a to-be-recommended question according to the questions, and a second probability associated with each question among the questions [generating a ranked set of candidate questions from the extracted set of features, based on their determined confidence values (abstract, para. 0014, etc.) where the model used is a Bayes model to maximize the likelihood (second probability) for the candidate output (paras. 0034-35, 0041-43, etc.)], wherein the second probability of each question among the questions is obtained by using the processed question features and first probabilities, the first probabilities being obtained based on the question features [generating a ranked set of candidate questions from the extracted set of features, based on their determined confidence values (abstract, para. 0014, etc.) where the model used is a Bayes model to maximize the likelihood (second probability) for the candidate output (paras. 0034-35, 0041-43, etc.) based upon probabilities (first probabilities) of the features extracted from the questions (paras. 0030-34, etc.)].
While Baughman teaches acquiring numerical question features (see above) it does not explicitly teach, in response to a numerical question feature not being acquired in the feature acquisition cycle, determining an average value of numerical values of the acquired features as the numerical question feature.  Furthermore, while Baughman teaches determining and ranking a set of candidate answers based on their scores (see above) it does not explicitly teach that the determining a to-be-recommended question is according to the question and a recommendation threshold.
Bruno teaches determining a to-be-recommended question according to the questions, a second probability associated with each question among the questions, and a recommendation threshold [the system extracts features from input text and determines the probability (first probabilities) of certain features applying to different expertise/category levels (paras. 0098-102, etc.) provided to a machine learning model which outputs a combined probability (second probability) based on the weighted contributions of the features (paras. 0114-116, etc.) where the resulting confidence values are merged and the candidate answers are compared to a specified threshold (recommendation threshold) then ranked and output (paras. 0069-70, 0128, etc.)], wherein the second probability of each question among the questions is obtained by using the processed question features and first probabilities, the first probabilities being obtained based on the question features [the system extracts features from input text and determines the probability (first probabilities) of certain features applying to different expertise/category levels (paras. 0098-102, etc.) provided to a machine learning model which outputs a combined probability (second probability) based on the weighted contributions of the features (paras. 0114-116, etc.)].
Baughman and Bruno are analogous art, as they are within the same field of endeavor, namely determining candidate responses using a machine learning model on features extracted from user inputs.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a threshold when ranking candidates, as taught by Bruno, to the determination and ranking of candidate questions in the system of Baughman.
Bruno provides motivation [utilizing a threshold that may be set allows for more control over the provision of the candidates (para. 0125, etc.)].
Muraoka teaches in response to a numerical question feature not being acquired in the feature acquisition cycle, determining an average value of numerical values of the acquired features as the numerical question feature [missing feature values are replaced with an average value of the feature for the document (para. 0105, etc.) where the document includes question and answer data (paras. 0078-81, etc.) for the feature acquisition cycle of Baughman, above].
Baughman and Muraoka are analogous art, as they are within the same field of endeavor, namely extracting feature values from text for evaluation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an average feature value to fill in missing feature values, as taught by Muraoka, for any missing numerical feature values in a question in the system taught by Baughman.
Muraoka provides motivation as [if necessary features for the prediction model are missing then the model cannot work properly, while the system also needs a way to provide appropriate values to keep replaced feature values from unduly influencing the data (paras. 0004-9, etc.)].

As per claim 2, Baughman/Bruno/Muraoka teaches wherein the question features further include textual features presented in the form of texts [textual features may be extracted from the questions (Baughman: paras. 0029-30, etc.)].

As per claim 7, Baughman/Bruno/Muraoka teaches wherein the first probabilities are obtained by using a decision tree algorithm based on the question features [the algorithm used can also be a decision tree (Baughman: para. 0043, etc.)].

As per claim 8, see the rejection of claim 1, above, wherein Baughman/Bruno/Muraoka also teaches a question recommendation device comprising: a memory storing a set of instructions; and a processor configured to execute the set of instructions to cause the device to perform the method [the system includes memory and processor components, where computer system 20 can comprise one or more general purpose computing articles of manufacture (e.g., computing devices) capable of executing program code (Baughman: para. 0022, fig. 1, etc.)].

As per claim 9, see the rejection of claim 2, above.

As per claim 14, see the rejection of claim 7, above.

As per claim 15, see the rejection of claim 1, above, wherein Baughman/Bruno/Muraoka also teaches a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of question recommendation device to cause the device to perform the method [the system includes memory and processor components, where computer system 20 can comprise one or more general purpose computing articles of manufacture (e.g., computing devices) capable of executing program code (Baughman: para. 0022, fig. 1, etc.)].

As per claim 16, see the rejection of claim 2, above.


Claims 3, 5, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman, Bruno, and Muraoka as applied to claims 1, 2, ,8, 9, 15, and 16, above, and further in view of Lin (US 2011/0078127).

As per claim 3, Baughman/Bruno/Muraoka teaches the method according to claim 2, as described above.
While Baughman/Bruno/Muraoka teaches using an average numerical value for a feature value that is not acquired (see above), it does not explicitly teach, in response to a textual question feature not being acquired in the feature acquisition cycle, determining a question feature with a highest frequency of occurrence in the acquired features as the textual question feature.
Lin teaches in response to a textual question feature not being acquired in the feature acquisition cycle, determining a question feature with a highest frequency of occurrence in the acquired features as the textual question feature [initially the first n most frequent categories corresponding to a query in the log are acquired from the log as features. If the current query data is absent in the log, then a query closest to the current query data is located in the log, and the first n most frequent categories corresponding to the closest query in the log are determined as features of the query (paras. 0043, 0045, etc.)].
Baughman/Bruno/Muraoka and Lin are analogous art, as they are within the same field of endeavor, namely using machine learning to search based on features extracted from a query.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the most frequent categories as the selection feature for an initial/missing feature data of the query, as taught by Lin, for initial/missing textual features in the system taught by Baughman/Bruno/Muraoka.
Lin provides motivation as [In some implementations, the search engine can also recommend for the same query word a plurality of categories according to a mapping table, such that the same query word may correspond to the plurality of categories in the selection log. Accordingly, the search engine server can create the selection log based on the categories recorded in the mapping table and correspondence relationship between the categories and the query word (paras. 0042 and 0044, etc.), so that multiple categories can correspond to keywords and the table can provide appropriate relationships between them, which improves over prior limits on the number of associations (para. 0005, etc.)].

As per claim 5, Baughman/Bruno/Muraoka teaches wherein acquiring questions comprises: acquiring the questions in a feature acquisition cycle [feature extraction is a step (or steps) in the method (Baughman: fig. 2, etc.)].
Baughman/Bruno/Muraoka does not explicitly teach, in response to a question not being acquired in the feature acquisition cycle, setting a value associated with the question to null.
Lin teaches, in response to a question not being acquired in the feature acquisition cycle, setting a value associated with the question to null [if a query is not found/does not exist an associated feature will be marked null (para. 0030, etc.)].
Baughman/Bruno/Muraoka and Lin are analogous art, as they are within the same field of endeavor, namely using machine learning to search based on features extracted from a query.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set a null value for queries that do not exist, as taught by Lin, for queries that do not exist/cannot be acquired in the system taught by Baughman/Bruno/Muraoka.
Lin provides motivation as [queries may be grouped together by session, allowing utilization of features from prior queries in the session, including marking a null for queries that do not exist/were not acquired so that they are not used (para. 0030)].

As per claim 10, see the rejection of claim 3, above.

As per claim 12, see the rejection of claim 5, above.

As per claim 17, see the rejection of claim 3, above.

As per claim 19, see the rejection of claim 5, above.


Claims 4, 6, 11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman, Bruno, and Muraoka, as applied to claims 1, 2, 8, 9, 15, and 16, above, and further in view of Agichtein (US 2007/0094285).

As per claim 4, Baughman/Bruno/Muraoka teaches the method of claim 2, as described above.
While Baughman/Bruno/Muraoka discloses utilizing a feature vector (see, e.g., Bruno: paras. 0114-115), it does not explicitly teach wherein processing the question features comprises: performing normalization processing on a question feature in response to the question feature being a numerical question feature, and performing vectorization processing on a question feature in response to the question feature being a textual question feature, the vectorization processing converting the question feature from the textual question feature into a numerical question feature.
Agichtein teaches wherein processing the question features comprises: performing normalization processing on a question feature in response to the question feature being a numerical question feature, and performing vectorization processing on a question feature in response to the question feature being a textual question feature, the vectorization processing converting the question feature from the textual question feature into a numerical question feature [a Bayes model includes normalizing the values used for each feature (para. 0071, etc.) where candidate answers are determined based upon structured content including extracted features used to construct feature vectors of the content (paras. 0005, 0078-79, etc.)].
Baughman/Bruno/Muraoka and Agichtein are analogous art, as they are within the same field of endeavor, namely using a machine learning model to determine candidates for response to a question based upon extracted features.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include normalization of values and feature vectorization for the features of the content, taught by Agichtein, for the features of the questions in the system of Baughman/Bruno/Muraoka.
Because both Baughman/Bruno/Muraoka and Agichtein teach systems for extracting and processing features from content for responding to questions, it would have been obvious to one of ordinary skill in the art to include normalization of values and constructing feature vectors for the features of the content, taught by Agichtein, for the features of the questions in the system of Baughman/Bruno/Muraoka, to achieve the predictable result of creating vectors that are easy to store and combine/compare values for processing the features, providing flexibility and enhanced performance (see, e.g., Agichtein: paras. 0062 and 0078).

As per claim 6, Baughman/Bruno/Muraoka teaches the method according to claim 1, as described above.
While Baughman/Bruno/Muraoka teaches that various models may be used (see above), it does not explicitly teach wherein the second probability is obtained by performing Deep Neural Network (DNN) calculations based on the processed question features and the first probabilities.
Agichtein teaches wherein the second probability is obtained by performing Deep Neural Network (DNN) calculations based on the processed question features and the first probabilities [probabilistic ranking of the candidates may be performed using a neural network (paras. 0068-71)].
Baughman/Bruno/Muraoka and Agichtein are analogous art, as they are within the same field of endeavor, namely using a machine learning model to determine candidates for response to a question based upon extracted features.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a neural network as the model for performing the probabilistic ranking, as taught by Agichtein, for the model for performing probabilistic ranking in the system taught by Baughman/Bruno/Muraoka.
Agichtein provides motivation as [the neural network is straightforward to implement and effective for large scale problems (para. 0070, etc.)].

As per claim 11, see the rejection of claim 4, above.

As per claim 13, see the rejection of claim 6, above.

As per claim 18, see the rejection of claim 4, above.

As per claim 20, see the rejection of claim 6, above.


Response to Arguments
The rejections of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn due to the amendments filed.

Applicant’s arguments with respect to the rejections of claim(s) 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2010/0191686) – discloses a system for providing ranked candidate answers in response to a question using probabilities of feature values, as well as extracting non-textual features.
White (US 2015/0262077) – discloses extracting time value features from a query.
Yamamoto (US 5,987,170 and US 6,041,141), and Hanazawa (US 6,708,151) – disclose using average values as initial/default feature values.
Murugappan (US 2011/0252064) and Suleman (US 2015/0039292) – disclose using null values for missing features.
Li (US 2002/0161747) – discloses using an average weight value from prior features for a value for new features extracted from further sources.
Van Hulse et al. (Incomplete-Case Nearest Neighbor Imputation in Software Measurement Data, Aug. 2007, pgs. 630-637) – discloses imputing missing data values (including feature values) using an average from k-nearest neighbors.
Shteingart (US 2016/0379135) – discloses imputing missing feature values in feature vectors in a training set using an average of feature values.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128